Citation Nr: 9931034	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-10 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for status post right 
knee injury with degenerative joint disease, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1941 
to October 1945.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO denied entitlement to an increased 
evaluation for status post right knee injury with 
degenerative joint disease.

The representative at the Board requested consideration of 
special monthly compensation by reason of being in need of 
the regular aid and attendance of another person.  This issue 
has been neither procedurally prepared nor certified for 
appellate review and is referred to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The probative medical evidence shows that the veteran's 
status post right knee injury with degenerative joint disease 
is not manifested by limitation of flexion to 30 degrees, 
limitation of extension to 15 degrees, recurrent subluxation 
or lateral instability.

2.  The veteran's status post right knee injury with 
degenerative joint disease is not manifested by x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
status post right knee injury with degenerative joint disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In the instant case, service medical records of October 1945, 
indicate that the veteran had an old injury of the right knee 
in which he had stiffness and some pain on prolonged sitting.  
It was noted in the October 1945 discharge examination report 
that there was slight tenderness over the lower pole of the 
veteran's right patella.  It was also noted that x-ray of his 
right knee was negative for bony pathology.

In October 1945 the veteran filed an application claiming 
service connection for injury to his right knee.  In November 
1945 the RO granted service connection for residuals of old 
injury of the right knee with slight tenderness of the right 
patella and assigned a noncompensable rating.  This decision 
was appealed by the veteran in December 1945.

In February 1946 the veteran underwent a special orthopedic 
examination that showed some tenderness of the patella.  X-
rays of the right knee were normal, except for a slight 
calcification into the tendon of the upper outer surface of 
the patella.  He was diagnosed with residuals of old injury 
to the right knee.

In March 1946 the RO determined that findings were 
insufficient to warrant a change in the rating of November 
1945 and the rating was continued at 0 percent.

In February 1994 the veteran filed a claim for an increased 
rating for his service-connected right knee.

In February 1994 the veteran was treated at a VA Medical 
Center (MC).  Treatment reports reveal that the veteran was 
seen with complaints of right knee pain.  His knee had been 
swollen and had locked.  

Examination showed no instability or effusion.  There was 
full active range of motion.  Meniscal tear was ruled out.  
VAMC report from July 1994 noted right knee pain with locking 
and swelling.  Examination showed crepitus and pain, 
otherwise negative.  He was diagnosed with patellofemoral 
disease.

In July 1994 the veteran underwent a VA compensation 
examination.  Upon examination he stated that he has locking 
in the knee in the morning and after periods of 
immobilization.  He stated that he has daily stiffness and 
occasional popping and swelling.  Examination showed normal 
extension at 0 degree and flexion limited to 120 degrees by 
stiffness.  There was crepitus on passive motion.  There was 
tenderness to palpation when the patella was compressed with 
passive extension.  

There was palpable clicking over the medial tibial plateau 
with tenderness over this area.  Pain was increased with 
varus stress test of the knee.  Ligaments were stable and 
there was effusion.  Lachman's was negative and McMurray's 
was positive.  The veteran could deep knee bend to 90 
degrees.  There was no atrophy of the quadriceps or 
hamstrings.  X-ray showed a bone spur along the quadriceps 
tendon.  Diagnosis noted degenerative joint disease and 
history compatible with medial meniscal tear.

In October 1994 the RO increased the veteran's disability 
rating for service-connected right knee to 10 percent.

The record further reveals that the veteran was treated for 
right knee pain intermittently from February 1995 to August 
1995.  It was noted in August 1995 physical therapy discharge 
notes that the veteran does not take medication for his right 
knee condition, wears a neoprene sleeve when he remembers and 
does not have any functional problems other than burning, 
grinding, and pain when he moves from a sitting to a standing 
position.  It was noted that he presents with full range of 
motion in his right knee.  

It was also noted that the veteran has marked vastus medialis 
oblique atrophy on the right with chronic quadriceps 
effusion.  It was reported that his joint stability is intact 
in all directions.  His diagnosis was good strength and range 
of motion in his knee since his original injury and it does 
not appear to have functional limitations despite the 
presence of the patellar spur.

In September 1996 the veteran was seen at the VA orthopedic 
clinic.  The progress notes indicated his magnetic resonance 
imaging (MRI) (taken in April 1995) results were slight 
patella degenerative joint disease, medial traction of the 
patella, no meniscal or ligament injury.  He was diagnosed 
with slight patellar osteoarthritis (spur) and possible 
tendonitis.

In October 1996 the veteran filed a claim for an increased 
rating for his service-connected right knee, evaluated at 10 
percent.

In December 1996 the veteran was seen at the VAMC.  Progress 
notes revealed that he had an enlarged right patella with a 
small groove.  He had complaints of continuous knee pain, and 
a frequent patellofemoral "pop."  Occasional crepitus was 
noted.  The range of motion was shown to be 0 degree to 95 
degrees, limited by the veteran and his patellar brace.  
Osteophytes were noted along one side of the patellofemoral 
groove.  The diagnosis was patellofemoral arthritis, 
mild/moderate.  

In July 1997 the veteran filed notice of disagreement and 
contended that he has trouble going up and down stairs.  He 
further contended that he cannot sit for any length of time 
in a chair or while driving a car and that he is restricted 
in what he can do.  He said his knee seems to lock if he is 
not moving it all the time.  He also stated that there is a 
loud "pop" and extreme pain whenever he stands, and his 
knee is swollen all the time.  He reported that he wears a 
knee brace that VA supplied.

In August 1997 the veteran underwent a VA compensation 
examination.  It was noted that the right knee failed to 
demonstrate any gross deformity, edema, or ballottable fluid.  
There was minimal point tenderness to the medial aspect of 
the medial joint line.  

Range of motion of the right knee, performed in the standing 
and supine position, demonstrated extension through flexion 0 
degree to 120 degrees.  Lachman's test, reverse pivot, 
anterior drawer, McMurray's, and Apley's tests were all found 
to be negative.  The veteran was put through a number of 
squatting repetitions and would squat approximately three-
quarters full and complain of pain at the medial aspect of 
the knee.  The veteran's gait was observed, for an estimated 
200 feet distance, and was found to be well balanced, with 
good carriage, and not painful.  He was taken to a stair well 
and asked to ascend and descend 10 stairs.  

The veteran was able to go up and down the stairs without any 
evidence of weakened motion, easy fatigability, 
incoordination or painful motion.  During this exercise, the 
right leg would externally rotate.  The veteran stated that 
it was necessary to rotate his leg because of pain in the 
medial aspect of the knee.  Range of motion exercises of the 
knee were performed without any evidence of weakened motion, 
easy fatigability, incoordination, or painful motion.  In the 
judgment of the examiner, should flare-ups occur, the 
veteran's range of motion would not be further decreased.

Upon neurological examination it was noted that deep tendon 
reflexes, patellar and Achilles at the right were 2+ and 
brisk.  Vascular examination revealed skin color was good.  
There was no peripheral edema.  Peripheral pulses were 2+.  
Capillary beds were pink with brisk capillary refill.  The 
diagnosis was right knee degenerative joint disease with 
decreased range of motion.  The examiner commented that there 
were no additional losses of range of motion due to pain, 
weakness, impaired endurance, incoordination or flares.

In June 1998 the RO determined that the evaluation of the 
veteran's status post right knee injury with degenerative 
joint disease would continue at 10 percent.  The veteran 
appealed the RO's determination.  In his appeal he stated 
that the pain in his knee has greatly increased since the 
August 1997 VA examination especially after sitting or 
driving for a while.  

The veteran stated further that when he starts to move, his 
knee makes a loud pop and he experiences a great deal of pain 
for a few minutes.  He said he now has to point his foot to 
the right in order to go up and down stairs.  He said he 
stops often when he is walking.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the veteran for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Arthritis due to trauma and substantiated by x-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:  with x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on x-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on x-ray findings, above, will not be utilized in 
rating conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a Diagnostic Code 5003 (1999).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(1999).  

The Rating Schedule provides a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).  

The Rating Schedule provides a compensable rating for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), or 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1999).  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(1999).

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97.  

However, when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97.  Precedent opinions of the General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible.  A review of the 
record indicates that the evidence includes the veteran's 
service medical records and post service VA medical records.  
The evidence also includes reports from the veteran's VA 
compensation examination of July 1994 and August 1997.  The 
report of each examination is thorough.  In the August 1997 
report the medical examiner was instructed to describe any 
flare-ups, weakened movement, excess fatigability with use, 
endurance, incoordination and painful motion or pain on use.  

In addition, the examiner was asked to include an opinion as 
to any additional limits on functional ability in terms of 
additional degrees of range of motion lost due to pain, 
weakness, impaired endurance, incoordination or flares-ups.  

The report indicates that these issues were addressed.  The 
record also indicates that x-rays of the veteran's knee were 
taken in July 1994 and a MRI was conducted in April 1995.  In 
light of the foregoing, no further assistance to the veteran 
in developing the facts pertinent to his claim is required to 
comply with the duty to assist the veteran as mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

The Board notes at the onset that the veteran's right knee 
disability is currently rated at 10 percent disabling based 
on 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5260.  The 
Board further notes that the veteran is currently diagnosed 
with degenerative joint disease with decreased range of 
motion.  After a thorough review of the evidence of record, 
the Board concludes that the veteran's right knee disability 
does not warrant a rating in excess of 10 percent.

Regarding recurrent subluxation or instability, the Board 
notes that the VA examination of February 1994 indicated no 
instability of the right knee.  Progress notes of an 
orthopedic examination in July 1994 noted that the veteran's 
walk is unlimited but is worse with rest.  The July 1994 x-
rays revealed bone spur around the anterior edges of the 
patella along the quadriceps tendon, otherwise there was no 
other evidence of dislocation.  In April 1995 progress notes 
from an orthopedic examination indicated no palpable 
instability.  

It was noted in the August 1995 physical therapy discharge 
notes that joint stability was intact in all directions.  On 
gross examination of the right knee in August 1997 the 
examiner noted that the right knee failed to demonstrate any 
gross deformity.  It was also noted on the August 1997 
examination that the veteran's gait was well balanced, with 
good carriage and not painful.  He was able to ascend and 
descend 10 stairs without any evidence of weakened motion, 
easy fatigability, incoordination or painful motion.  During 
the exercise his right leg would externally rotate, but he 
stated that it was necessary due to pain in the medial aspect 
of the knee.  Based on the foregoing, the veteran is not 
entitled to a higher or separate rating based on recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257; See also VAOPGCPREC 23-97.

On the July 1994 VA compensation examination, the maximum 
passive and active flexion of the veteran's right knee was 
found to be limited to 120 degrees by stiffness.  The 
extension was 0 degree.  It was noted in the physical therapy 
notes of August 1995 that the veteran had full range of 
motion of his right knee.  His diagnosis was good strength 
and range of motion in his knee since his original injury and 
it did not appear to have functional limitations despite the 
presence of the patellar spur.  

On the August 1997 examination, range of motion of the right 
knee demonstrated extension through flexion at 0 to 120 
degrees.  The examiner noted that if flare-ups occur, the 
veteran's range of motion would not be further decreased.  A 
20 percent rating under Diagnostic Code 5260 requires flexion 
to be limited to 30 degrees.  A 20 percent rating under 
Diagnostic Code 5261 requires extension to be limited to 15 
degrees.  Therefore, the veteran's right knee disability 
would not warrant a higher rating under Diagnostic Codes 5260 
or 5261 for limitation of motion.

It was noted in the August 1997 VA examination report that 
the veteran stated he has progressive, and continuous aching 
pain throughout his knee.  The pain was brought about after a 
long period of sitting or long periods of standing.  He 
stated there was occasional swelling at the medial aspect of 
the knee.  He also stated he experiences decreased range of 
motion, weakness, and incoordination in that his knee will 
give out occasionally.  He complained of flare-ups, primarily 
with cold or rainy days, in which he stated the pain is 
exacerbated.  The veteran stated that he is awakened from a 
sound sleep approximately once every week or 10 days due to 
pain.  The examiner noted that the veteran was neither on 
medication nor receiving physical therapy at the time of the 
examination.  

The February 1994 VA examination report diagnosed a rule out 
of meniscal tear.  July 1994 progress notes from an 
orthopedic examination revealed that the veteran's walks were 
not limited and pain was not a problem.  

Progress notes from the orthopedic clinic in April 1995 
indicated no palpable instability, mild medial lateral joint 
line tenderness, and negative Lachman's and McMurray's tests.  
X-ray in April 1995 demonstrated minimal degenerative change 
of the patella.  A MRI in April 1995 revealed there was no 
significant meniscal or ligament injury.  The August 1997 
examination revealed range of motion from 0 to 120 degrees.  

The veteran's gait was found to be well balanced, with good 
carriage and not painful.  He was able to ascend and descend 
10 stairs without any evidence of weakened motion, easy 
fatigability, incoordination or painful motion.  He was able 
to squat approximately three-quarters full before complaining 
of pain at the medial aspect of the knee.  Lachman's test, 
reverse pivot, anterior drawer, McMurray's and Apley's test 
were all found to be negative.  Thus in reliance on the 
probative value of the objective medical evidence, the Board 
finds that a rating higher than 10 percent based on 38 C.F.R. 
§§ 4.40, 4.45 or 4.59 is not warranted.  See also DeLuca, 
supra.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such a conclusion on its own.  
In the veteran's case at hand, the RO has provided and 
discussed the criteria for assignment of an extraschedular 
evaluation.  The RO determined that the veteran's right knee 
disability did not render his disability picture unusual or 
exceptional in nature.  The Board agrees with the 
determination.

In this regard, the Board notes that the right knee 
disability has not been shown to be productive of functional 
disablement as to markedly interfere with employment or 
require frequent inpatient care.  No basis has been presented 
upon which to predicate a referral of the veteran's case to 
the Under Secretary or the Director of the VA Compensation 
and Pension Service for consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that the evidence demonstrates that the 
veteran's status post right knee injury with degenerative 
joint disease does not warrant a disability rating in excess 
of 10 percent.  


ORDER

Entitlement to an increased disability rating for status post 
right knee injury with degenerative joint disease currently 
evaluated at 10 percent is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


